t c memo united_states tax_court warren r follum petitioner v commissioner of internal revenue respondent docket no 7936-03l filed date warren richard follum pro_se james r rich for respondent memorandum opinion wells judge petitioner seeks review pursuant to sec_6320 of respondent’s determination to proceed with the collection of petitioner’s income_tax liabilities for the 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure and taxable years the issues we must decide are whether petitioner’s claim that notice_and_demand for payment was not sent to his last_known_address is barred by the doctrine_of res_judicata whether the period of limitations on assessment of petitioner’s and income taxes expired whether petitioner engaged in tournament sport fishing with the intent to make a profit as defined by sec_183 and whether the lien may remain in place background the parties failed to submit a stipulation of facts but did stipulate the admission of certain exhibits at the time of filing the petition petitioner resided in raleigh north carolina during the years through eastman kodak co kodak employed petitioner full time in rochester new york as a full-time_employee petitioner worked at least hours per week at kodak at the same time petitioner engaged in the private practice of architecture between october and may of each year on schedules c profit or loss from business of his through federal_income_tax returns petitioner indicated that he was engaged in the business of tournament sport fishing and reported the following income and expenses relating to the tournament sport fishing activity description total gross_receipts -0- -0- dollar_figure dollar_figure dollar_figure expenses car truck dollar_figure dollar_figure big_number big_number big_number depreciation big_number big_number big_number big_number big_number insurance big_number big_number mtg interest big_number big_number big_number big_number big_number other interest -0- big_number big_number supplies big_number big_number big_number big_number big_number tax license big_number big_number big_number meals entertainment -0- -0- office big_number -0- -0- -0- big_number total expenses big_number big_number big_number big_number big_number net_loss claimed big_number big_number big_number big_number big_number petitioner generated income in and from the sale of fish petitioner became interested in tournament sport fishing in the mid-1980's before petitioner entered a couple of fishing tournaments in the northeastern united_states petitioner fished in june july august and september the fishing season of each of the years through petitioner went fishing only on weekends and vacations petitioner did not travel south to fish during the months of october through may because he did not want to take his boat which weighed big_number pounds during through petitioner had people accompany him when he went fishing because it took two people to run the boat one to steer and one to operate the fishing tackle petitioner did not pay the people who accompanied him on his fishing trips but he agreed to pay them percent of any profits petitioner did not obtain corporate sponsors for his fishing activity petitioner did not speak at any seminars about fishing or write any articles about fishing petitioner did not maintain a separate bank account for his fishing activity petitioner did not try to reduce his fishing activity expenses during the fishing season petitioner spent to hours per week fishing and during the off-season petitioner spent approximately hours per week on fishing-related activities on date respondent mailed to petitioner a letter informing petitioner that his income_tax return had been selected for examination and setting an appointment for date by letter dated date respondent’s agent rescheduled the appointment to date at the date meeting between petitioner and respondent’s agent respondent’s agent provided petitioner with a form_4564 information_document_request on which respondent requested petitioner to provide by date copies of petitioner’s and federal_income_tax returns and to address sec_183 factors in writing and return respondent’s agent’s activity record reflects that on date the agent reviewed data received by letter dated date respondent’s agent forwarded to petitioner form_5213 election to postpone determination as to whether the presumption that an activity is engaged in for profit applies and requested petitioner to complete and return it by letter dated date respondent’s agent reminded petitioner to submit form_5213 on date respondent received from petitioner form_5213 which reflected that petitioner signed it on date as a result of respondent’s receipt of form_5213 respondent suspended the examination of petitioner’s returns during february of respondent’s agent herrington contacted petitioner with regard to the examination of petitioner’s return later agent herrington expanded the examination to include the years and on date respondent mailed to petitioner a report disallowing petitioner’s fishing activity losses for and on date agent herrington was informed that petitioner had filed form_5213 therefore he suspended the examination of petitioner’s returns and notified petitioner that the examination was suspended by letter dated date respondent notified petitioner that his through income_tax returns had been selected for examination on date respondent mailed to petitioner at p o box wilmington nc wilmington address a notice_of_deficiency for and a second notice_of_deficiency for the years through on date the notices of deficiency were returned to respondent with the notation box closed unable to forward return to sender petitioner did not file a timely petition with respect to the notices of deficiency and following petitioner’s late filing of a petition with this court with respect to the notices of deficiency in follum v commissioner tcmemo_1996_474 affd 128_f3d_118 2d cir this court determined that respondent had mailed the notices to petitioner’s last_known_address the wilmington address and dismissed petitioner’s case for lack of jurisdiction the court_of_appeals for the second circuit affirmed our decision on date respondent assessed the amounts set forth in the notices of deficiency and mailed to petitioner at the wilmington address notice_and_demand for payment of the amounts assessed on date respondent’s notice_and_demand for payment was returned with the notation box closed and unable to forward on date respondent mailed to petitioner at the rochester new york address that petitioner had used on his tax returns for the years through separate notices of intent to levy with respect to the liabilities assessed for through the postal service forwarded the notices to petitioner’s then-current address in lewiston new york on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 levy notice with respect to petitioner’s income_tax liabilities for through on date respondent filed a notice_of_federal_tax_lien for petitioner’s assessed liabilities for the years through on date respondent mailed to petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for petitioner’s assessed income_tax liabilities for the years through on date petitioner submitted to respondent a request for a hearing for the lien filing and the proposed levy action on or about date petitioner submitted to respondent’s appeals_office an amendment to his date request for a hearing on date respondent’s greensboro north carolina appeals_office issued to petitioner a notice_of_determination notice_of_determination for the lien filed date the notice_of_determination stated that because petitioner had a prior opportunity to dispute his underlying tax_liabilities for the years through he was precluded from contesting those liabilities in the hearing for the lien filing the greensboro office also issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code for the notice_of_levy dated date on date petitioner filed the petition and attached to it the decision letter and the notice_of_determination on date respondent filed a motion to dismiss for lack of jurisdiction on the ground that no notice_of_determination under sec_6330 was sent to petitioner for the years through on date this court granted respondent’s motion to dismiss on the ground that the levy notice sent to petitioner on date was not sent to petitioner’s last_known_address and was invalid and that no notice_of_determination was sent to petitioner for the levy notice dated date on date respondent filed a motion to remand this case to respondent’s appeals_office for consideration of the underlying tax_liabilities and the issuance of a supplemental notice_of_determination addressing those tax_liabilities the court granted respondent’s motion to remand on date respondent’s appeals_office issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or in which respondent’s appeals officer sustained the determination made in the notices of deficiency issued to petitioner with respect to petitioner’s income_tax for the years through in his request for an administrative hearing and the amendment thereto with respect to the filing of the lien petitioner did not raise any collection alternatives petitioner asserted that respondent did not mail notice_and_demand for payment to petitioner’s last_known_address that the form_5213 which he filed was invalid because it was not submitted to respondent within days of receipt by petitioner and therefore that the period of limitations had expired for the years and in the notice_of_determination respondent’s appeals officer determined that notice_and_demand for payment had been mailed to petitioner’s last_known_address because the notice had been mailed to the address on petitioner’s most recently filed federal_income_tax return respondent’s appeals officer determined that petitioner submitted the form_5213 to respondent more than days following the time respondent’s agent provided it to petitioner but that it was valid on the grounds that once petitioner signed it and submitted it to respondent the period of limitations was automatically extended and that respondent had relied upon the validity of the form and the 60-day period within which to submit the form_5213 never began to run because respondent had not provided petitioner with written notice that respondent intended to disallow petitioner’s loss attributable to his fishing petitioner brought suit in the u s district_court for the western district of new york new york case seeking an injunction against collection of his through taxes and quiet title relief under u s c sec follum v united_states aftr 2d ustc par big_number w d n y affd without published opinion 199_f3d_1322 2d cir the district_court held that it lacked jurisdiction to consider petitioner’s statute_of_limitations challenge to his tax_liability because it was a challenge to the liability that would properly be raised in a deficiency or refund_suit not an allegation of procedural irregularities in the collection_of_taxes cognizable under u s c sec the district_court also held that petitioner’s request for an injunction was barred by sec_7421 the anti-injunction_act the district_court rejected petitioner’s claim that assessment of his tax_liabilities was improper because the government had not sent notice_and_demand for payment as required by sec_6303 on the grounds that petitioner had raised the claim for the first time in his response to the government’s motion for summary_judgment and that his contention was without merit petitioner brought suit in the u s district_court for the eastern district of north carolina the north carolina case under u s c sec and asserted that the government had not sent notice_and_demand for payment to his last_known_address the united_states moved to dismiss on the ground of res_judicata the district_court found that insofar as petitioner sought to assert a new basis for relief that was previously available to him in his prior_law suits the doctrine_of res_judicata was applicable thus barring the action petitioner did not appeal follum v united_states aftr 2d e d n c discussion sec_6320 provides that upon the filing of a notice of lien the secretary shall notify the person in writing of the right to a hearing before the appeals_office the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person requesting the hearing may raise any relevant issues relating to the unpaid tax or the lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he or she did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner did not receive the notices of deficiency relating to his tax years through until after the expiration of the 90-day period to petition this court although the notices were sent to his last_known_address follum v commissioner tcmemo_1996_474 respondent has not argued that petitioner had the opportunity to challenge the correctness of his tax_liability by petitioning this court from the notices of deficiency we conclude that petitioner’s underlying tax_liability for through is properly in issue 2we note that the reason petitioner did not receive the notices of deficiency is that petitioner failed to inform respondent of a change in his address petitioner argues that respondent failed to provide him with proper notice_and_demand for payment under sec_6303 respondent counters that petitioner had an opportunity to raise that argument in the new york case and is now barred from raising it by the doctrine_of res_judicata according to the judicial doctrine_of res_judicata when a court of competent jurisdiction has entered a final judgment on the merits of a cause of action the parties to the suit and their privies are thereafter bound not only as to every matter which was offered and received to sustain or defeat the claim or demand but as to any other admissible matter which might have been offered for that purpose 333_us_591 quoting 94_us_351 see wooten v commissioner tcmemo_2003_113 neither party disputes that the parties herein and the parties in the new york case are the same petitioner brought both cases for relief from liens arising from the same tax_liability in response to the government’s motion for summary_judgment in the new york case petitioner claimed that the government had failed to give him timely notice_and_demand for payment in both the instant case and the new york case petitioner has sought cessation of tax collection action with respect to his through income taxes on the ground that the government did not comply with the requirements of sec_6303 while petitioner’s present sec_6320 suit is a separate and distinct suit from his previous suit under u s c sec petitioner would rely on the same facts and evidence to establish that respondent failed to give him timely notice_and_demand in each suit see 973_f2d_474 6th cir the district_court for the western district of new york took note of petitioner’s notice_and_demand claim primarily the district_court decided that a quiet title action does not allow a taxpayer to collaterally attack the substantive validity of the underlying tax_assessment that led to the lien specifically the district_court held that it lacked jurisdiction to consider petitioner’s challenge to his tax_liability based on the statute_of_limitations because it was a challenge to the underlying tax_liability of a kind that generally may be raised in a tax_court deficiency proceeding or a refund_suit and was not an allegation of procedural irregularities in the collection of those taxes that was cognizable under u s c sec the district_court also rejected petitioner’s claim that the tax assessments should be invalidated because the irs had not properly sent notice_and_demand for payment as required by sec_6303 to petitioner’s last_known_address the district_court noted that because the claim was not raised in the amended complaint it could not be considered but it added in any event plaintiff’s claims that the tax assessments are invalid are without merit for the reasons stated by the united_states in its reply brief follum v united_states aftr 2d n ustc par big_number at big_number n the court_of_appeals for the second circuit affirmed the district court’s judgment follum v united_states 199_f3d_1322 2d cir the district_court in the new york case denied petitioner’s sec_6303 claim not on jurisdictional grounds but on the grounds that he had not timely raised the issue and that the allegations were without merit if petitioner had raised the sec_6303 claim timely there would have been subject matter jurisdiction under u s c sec over the claim because it was a challenge to the procedural validity of the collection action and not to the existence of the tax_liability see 953_f2d_531 9th cir in the district_court for the eastern district of north carolina petitioner alleged again that the government had not sent him the notice_and_demand for payment required by sec_6303 see follum v united_states aftr 2d e d n c which was not appealed the district_court dismissed the case holding that petitioner was seeking the same relief as in the new york case that the grounds on which he based his claim were previously available to him in that suit and that consequently his suit in the north carolina case was barred by res_judicata the district_court thus applied the doctrine_of res_judicata on the basis of the prior decision of the district_court in the new york case petitioner did not appeal the district court’s decision in the north carolina case which is now final petitioner cannot now challenge that decision or raise the sec_6303 claim with respect to the expiration of the period of limitations under sec_183 if a taxpayer elects to postpone the determination of whether an activity is engaged in for profit and in particular whether the presumption of sec_183 applies to the activity the statutory period for making assessments with regard to that activity does not expire until years after the due_date for filing the return for the last year of the 5-taxable-year period to which the election applies petitioner elected to postpone the determination of whether his fishing was engaged in for profit beginning with the tax_year therefore the period of limitations for making an assessment with regard to that activity for and did not expire until date the notices of deficiency were issued on date filing a form_5213 is a means by which a taxpayer may elect to postpone the determination as to whether a certain activity is engaged in for profit for purposes of applying sec_183 112_tc_247 the regulations provide that an individual taxpayer may make the election provided in sec_183 by submitting the required material within years after the due_date of the taxpayer’s return but not later than days after the taxpayer receives written notice from a district_director that the latter proposes to disallow deductions attributable to an activity_not_engaged_in_for_profit under sec_183 sec_12_9 and temporary income_tax regs fed reg date petitioner claims that the tax assessments for the years and are barred by the 3-year statute_of_limitations under sec_6501 and that the lien regarding those assessments is therefore invalid because the form_5213 he submitted to respondent is invalid petitioner contends that the form is invalid because he did not submit the form_5213 to respondent within days of being advised in writing that respondent proposed to disallow the subject deductions under sec_183 petitioner claims that respondent’s agent provided petitioner with a copy of the agent’s work papers at a meeting on date thereby providing written notice of the proposed disallowance we conclude that petitioner’s argument has no merit respondent did not provide written notice to petitioner that respondent proposed to disallow deductions attributable to petitioner’s fishing activity we find no evidence that respondent’s agent gave her work papers to petitioner on the day of the meeting the copy of the work papers in the record includes an entry stating that petitioner had submitted a form_5213 which neither party contends occurred on date in the absence of the requisite written notice the 60-day requirement is inapplicable petitioner therefore had until date years from the due_date of his return to submit a form_5213 petitioner’s filing of form_5213 on date was timely in that it preceded the date deadline the parties disagree as to whether petitioner engaged in his fishing activity with an objective of making a profit within the meaning of sec_183 sec_183 provides the general_rule which disallows all deductions attributable to activities not engaged in for profit sec_183 however qualifies the general_rule by allowing those deductions otherwise allowable regardless of profit objective eg interest and state and local_taxes further sec_183 allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to 3we note that petitioner has only recently contested the validity of his form_5213 at the time of filing the form both parties treated it as valid and suspended examination of petitioner’s returns petitioner appears to be attempting to whipsaw respondent by claiming the assessments were barred by the statute_of_limitations after enjoying the postponement of determination under sec_183 the activity exceeds the deductions permitted by sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 essentially the test for determining whether an activity is engaged in for profit is whether the taxpayer engages in the activity with the primary objective of making a profit 893_f2d_656 4th cir affg 91_tc_686 although the expectation need not be reasonable the expectation must be bona_fide 91_tc_371 furthermore in resolving the question greater weight is given to the objective facts than to the taxpayer’s statement of intent 84_tc_1244 affd 792_f2d_1256 4th cir in general the commissioner’s determination in the notice_of_deficiency is presumed correct rule a 290_us_111 under certain circumstances the burden_of_proof shifts to the commissioner sec_7491 petitioner does not contend that sec_7491 is applicable nor did he establish that the burden_of_proof should shift to respondent accordingly petitioner bears the burden of establishing that he engaged in his fishing activity for profit during the taxable years in issue see rule a welch v helvering supra sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an activity is engaged in for profit the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profit if any the financial status of the taxpayer and any elements of personal pleasure or recreation no single factor nor simple numerical majority of factors is controlling see 949_f2d_345 10th cir affg tcmemo_1990_148 the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs changes in operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive id petitioner testified that he conducted a profit and loss analysis relative to his fishing activity however petitioner failed to produce the analysis at trial petitioner did not produce any fishing activity records at trial and did not maintain a separate checking account for his fishing activity additionally there is no evidence of record to reflect that petitioner used records to evaluate or improve the financial aspects of his fishing activity the foregoing suggests that petitioner engaged in his fishing activity for recreational purposes see peacock v commissioner tcmemo_2002_122 a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit_motive sec_1_183-2 income_tax regs although petitioner testified that he consulted with fishing experts there is no evidence in the record to indicate that petitioner ever researched the expense involved in attempting to win the prizes at fishing tournaments there is also no evidence of record to show that petitioner performed any meaningful study of the factors affecting the profitability of tournament fishing see peacock v commissioner supra hoy v commissioner tcmemo_1991_575 petitioner also argues that he had been fishing for over years and was considered a very good fisherman however there is no evidence that petitioner had any expertise in winning tournaments or translating tournament wins into a profitable activity the expertise research and study factor favors respondent the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs petitioner spent weekends and vacation time during the months of june through september fishing the fact that the tournaments were conducted over the weekends suggests that those conducting the tournaments viewed the tournaments as primarily a weekend activity although petitioner spent a considerable amount of time fishing the fact that petitioner limited his fishing primarily to weekends and that he fished only during a 4-month span suggests that he did not undertake the activity to make a profit additionally the activity has substantial recreational aspects the personal time and effort factor suggests that petitioner fished for recreational purposes and without the intent to make a profit an expectation that assets used in the activity may appreciate may be an indication of a profit objective 72_tc_659 sec_1 b income_tax regs petitioner claims his boat appreciated however petitioner offered no evidence to support this claim we conclude that petitioner’s boat appreciation claim lacks credibility the record does not establish that a fishing boat is the type of asset that is expected to appreciate over time this factor favors respondent the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioner argues that his architectural business has earned a profit every year however there is nothing in the record to suggest that petitioner’s architectural activities are related to petitioner’s fishing activity the similar profitable activities factor favors respondent a record of substantial losses over several years may indicate the absence of a profit_motive 72_tc_411 affd without published opinion 647_f2d_170 9th cir a series of losses during the initial or startup stage of an activity however may not necessarily be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs moreover if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such losses would not be an indication that the activity was not engaged in for profit id although the presence of losses in the early years of an activity is not inconsistent with an intention to make a profit the goal must be to realize a profit on the entire operation a proposition that presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have been sustained in the intervening years 45_tc_261 affd 379_f2d_252 2d cir petitioner’s losses for through exceed dollar_figure the losses were not the result of unforeseen circumstances such as a natural disaster there is no evidence that petitioner attempted to minimize these losses to break even let alone recoup past losses the record suggests that petitioner was indifferent to the losses see peacock v commissioner supra this factor weighs against petitioner the amount and frequency of occasional profits earned from the activity may also indicate a profit objective sec_1 b income_tax regs petitioner never reported a profit from his fishing activity the occasional revenues generated from the sale of fish during the years in issue were de_minimis compared to the expenses and depreciation incurred the occasional profits factor weighs against petitioner petitioner contends that a small chance of making a large profit may indicate the requisite profit objective sec_1 a income_tax regs specifically petitioner argues that the cash and prizes available per season totaled dollar_figure and he believed he could earn a profit of dollar_figure per season petitioner does not specify how many or which tournaments he believed he could win to generate this profit petitioner has not persuaded us that he had a chance either to make a profit or to recoup his losses the chance to make a large profit factor weighs against petitioner substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs although petitioner was employed by kodak during the years in issue his income was not substantial the income from other sources factor is neutral the presence of personal motives in the carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational elements involved sec_1_183-2 income_tax regs petitioner argues that he suffers from severe motion sickness petitioner 4petitioner states that this amount is in today’s dollars but does not provide any details regarding his sources of data or present_value computations says this coupled with the frequently low air and water temperatures during tournaments made every trip very uncomfortable however petitioner had been fishing for years before entering tournaments presumably petitioner enjoyed fishing enough to overcome his discomfort when he fished outside of tournaments on the basis of the record as a whole we conclude that petitioner entered fishing tournaments for recreation and did not engage in his fishing activity with the primary objective of making a profit having reviewed the underlying liability de novo we find no error additionally we find no error or abuse_of_discretion by respondent in determining to uphold the filing of the lien against petitioner we have considered all of petitioner’s contentions and to the extent they are not addressed herein they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
